DETAILED ACTION
In Applicant’s Response filed 12/2/21, Applicant amended claims 1-9, 11 and 15-23. Claim 12 has been cancelled. Currently, claims 1-11 and 13-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 9,179,711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements submitted on 12/2/21 and 2/18/22 were filed after the mailing date of the Non-Final Rejection on 9/2/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Arash Hamidi (attorney of record) on 3/21/22.
The application has been amended as follows:
IN THE CLAIMS:
The claims have been amended as follows:
1. A swaddling garment for swaddling an infant, including: 
an upper portion for enclosing the  torso and arms of the infant, wherein the upper portion includes: 
(a) a bodice portion sized to enclose the  torso of the infant, and 
(b) two wing portions, each of the two wing portions extending laterally from a respective side of the bodice portion at an uppermost portion of the swaddling garment, wherein the bodice portion is positioned intermediate the two wing portions, each wing portion of the two wing portions having  a wing tip at an uppermost portion of the wing portion; and
(c) a neck hole positioned at a central region of the uppermost portion of the swaddling garment, the neck hole having a lowermost point through which a shoulder line of the bodice portion extends, wherein each of the two wing portions is configured to completely surround and retain an  arm and hand of the infant in a hand-raised and elbow-bent position  at a respective side of the infant, wherein the wing tip of each of the two wing portions extends above the shoulder  line of the bodice portion;
two wing portions and configured to restrict movement of the  arms of the infant out of the two wing portions and into the bodice  portion, wherein the swaddling garment is configured to hold each of the arms of the infant in a respective one of the two wing portions while allowing movement of the hands of the infant to  the mouth of the infant while retaining the arms and hands in the two wing portions.

2.  The swaddling garment according to claim 1, wherein the garment is notionally demarcated into upper and lower portions by the waistline,
wherein the garment has an uppermost periphery at an uppermost end of the upper portion, and a lowermost periphery at a lowermost end of the lower portion,
wherein each of the two wing  portions extends  substantially from the uppermost periphery to the waistline, and
wherein a distance as measured from a most lateral part of one of the two wing  portions to the waistline is smaller than a distance as measured from the uppermost periphery of the swaddling garment to the waistline, such that the two wing portions are configured to restrict movement of the  arms of the infant away from the bodice portion while allowing movement of the  hands of the infant towards the  mouth of the infant.

3.  The swaddling garment according to claim 1, wherein the upper portion further includes a tension pouch intermediate each wing portion and the bodice portion near the shoulder line,  is configured to bias an arm of the infant toward the elbow-bent and-hand-raised position such that the hand is retained in a position accessible to the mouth when in one of the two wing  portions.

4.  The swaddling garment according to claim 1, wherein a width of the swaddling garment between the two wing portions is greater than a width of the swaddling garment at the  waistline so that the swaddling garment is configured  to inhibit movement of the infant from a supine position to a prone position.

5.  The swaddling garment according to claim 4, wherein the swaddling garment is rounded to follow contours of the infant.

6.  The swaddling garment according to claim 1, wherein each of the two wing portions is detachable from the bodice portion, wherein detaching one of the two wing  portions leaves an opening at the respective side of the bodice portion,  wherein the opening is configured such that the infant is able to extend  an arm out of the swaddling garment through the opening.

7.  The swaddling garment according to claim 1, wherein each of the two wing portions further includes a pocket, wherein the pocket is configured to enclose  a hand of the infant.

 The swaddling garment according to claim 7, wherein the pocket is configured to enclose  a lower arm and hand of the infant.

In claim 9 line 1: “A swaddling garment” has been replaced with --The swaddling garment--.
In claim 9 line 5: “the infant’s abdomen” has been replaced with --the abdomen of the infant--.
In claim 10 line 1:  “A swaddling garment” has been replaced with --The swaddling garment--.
In claim 11 line 1: “A swaddling garment” has been replaced with --The swaddling garment--.
In claim 11 line 3: “the garment” has been replaced with --the swaddling garment--.
In claim 13 line 1: “A swaddling garment” has been replaced with --The swaddling garment--.
In claim 14 line 1: “A swaddling garment” has been replaced with --The swaddling garment--.
In claim 14 line 2: “two of the layers” has been replaced with --two layers--.
In claim 15 line 1: “A swaddling garment” has been replaced with --The swaddling garment--.
In claim 15 lines 2-3: “the garment” has been replaced with --the swaddling garment--.

16.  The swaddling garment according to claim 1, wherein the swaddling garment further includes a lower portion configured for enclosing the  lower body of the infant.

17. A swaddling garment for swaddling an infant,  comprising:
an upper portion for enclosing the  torso and arms of the infant, wherein the upper portion includes:
(a) a bodice portion, and

wherein each of the two wing portions is configured to  completely surround and retain an arm and hand of the infant in a hand-raised and elbow-bent position at a respective side of the infant,
each wing portion of the two wing portions having  a wing tip at an uppermost portion of the wing portion, wherein the wing tip of each of the two wing portions extends above a shoulder line of the upper portion,
(c) a neck hole positioned at a central region of  an uppermost portion of the swaddling garment, the neck hole having a lowermost point through which the shoulder line of the upper portion extends,
the swaddling garment being tapered in at a waistline below the two wing portions to restrict movement of the  arms of the infant out of the two wing portions and into the bodice portion, and wherein the swaddling garment is configured to hold the arms and hands of the infant in the two wing portions and to each side of the bodice portion while allowing sufficient movement  of the hands to the  mouth of the infant while the arms and hands of the infant are retained in the two wing portions of the swaddling garment.

18.  The swaddling garment according to claim 17, wherein each of the two wing portions is configured to be resilient to bias  an arm of the infant toward the bodice portion such that each of the two wing portions is configured so that once each arm is in the elbow-two wing  portions maintain the  hands near the mouth of the infant.

19. The swaddling garment as defined in claim 17, wherein the swaddling garment includes an uppermost periphery at an uppermost end of the upper portion, and a lowermost periphery at a lowermost end of  a lower portion,
wherein each of the two wing portions extend  substantially from the uppermost periphery to the waistline, and
wherein a distance as measured from a most lateral part of each of the two wing portions to the waistline is smaller than a distance as measured from the uppermost periphery of the swaddling garment to the waistline, such that the two wing portions are configured to restrict movement of the  arms of the infant away from the bodice portion while allowing movement of the  hands of the infant towards the  mouth of the infant, and
wherein the upper portion tapers in at the waistline below each of the two wing portions, thereby preventing passage of the  arms out of the two wing  portions and into the bodice portion such that the  hands of the infant are retained in a position within the two wing  portions when accessible to the mouth.

20. A method for swaddling an infant including the step of inserting the infant into a swaddling garment, the garment having an upper portion for enclosing the  torso and arms of the infant, wherein the upper portion includes:
 torso of the infant, and
(b) two wing  portions, each extending laterally from a respective side of the bodice portion at an uppermost portion of the swaddling garment, each of the two wing portions being configured to  completely surround and retain an arm and hand of the infant in a hand-raised and elbow-bent position at a  respective side of the bodice portion;
each wing portion of the two wing portions  having a wing tip at an uppermost portion of the wing  portion; and 
(c) a neck hole positioned at a central region of the uppermost portion of the swaddling garment, the neck hole having a lowermost point through which a shoulder line of the upper portion extends,
wherein the swaddling garment is configured to hold the arms of the infant in the two wing portions to each side of the bodice portion and allow sufficient movement of the  arms to the mouth while the arms are retained in the two wing portions.

Allowable Subject Matter
Claims 1-11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following subject matter of independent claims 1 and 17 could either not be found or was not suggested in the prior art of record: a swaddling garment having an upper portion that includes a bodice portion and two wing portions, wherein each of the two wing portions is configured to completely surround and retain an arm and hand of the infant in a hand-raised and elbow-bent position at a respective side of the infant, in combination with the other elements in the claims. 
The following subject matter of independent claim 20 could either not be found or was not suggested in the prior art of record: A method for swaddling an infant wherein the infant is inserted into a swaddling garment that has an upper portion that includes a bodice portion and two wing portions, wherein each of the two wing portions are configured to completely surround and retain an arm and hand of the infant in a hand-raised and elbow-bent position at a respective side of the bodice portion, in combination with the other elements in the claims.
In particular, the subject matter of independent claims 1, 17 and 20 described above is allowable over the prior art of record for at least the same reasons as set forth in the Final Written Decision of the Patent Trial and Appeal Board in the Inter Partes Review of US Patent No 9179711 (the ’711 patent), which the present application is a continuation-in-part (CIP) of (see Decision entered 1/24/2022). In that Decision, the Board reviewed the Parks (US 2225884) reference and determined that although Parks discloses a garment with pockets that are equivalent to the wing portions in claim 1 of the ‘711 patent and further interpreted the pockets as having wing tips that are above the level of the neck opening (PTAB decision pg 31), the Board found that the pockets in Parks do not retain the baby’s arms and hands in the hands-up, elbow-bent position (PTAB decision pages 33-34). In particular, the Board found that the pockets in Parks are designed to allow an infant to freely move its arms and that although the device may allow an infant to bend its arms, “it also allows the infant to sleep with its arms above the head or extended” with the arms being “free to move in and out of the pockets at will” (PTAB decision pg 33). The Board further determined that “nothing in Parks teaches not shown to be unpatentable over the prior art of record (see PTAB decision pg 70).
In the present case, independent claims 1, 17 and 20 each recite two wing portions that are configured to completely surround and retain an arm and hand of the infant in a hand-raised and elbow-bent position like in claim 1 of the ‘711 patent. Thus, as described above, for at least the same reasons as given by the PTAB with respect to claim 1 of the ‘711 patent, the Office finds that the prior art of record fails to disclose or suggest the subject matter of claims 1, 17 and 20 of the present application.
Claims 2-11, 13-16 and 22 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Claims 18-19 and 23 are allowed insofar as they depend on claim 17 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786